DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4-5, 6-8, 10, 12, 13, 17-18, 19, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 11, 14-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (PGPUB 20190312572), hereinafter as Kim, in view of Lym et al. (PGPUB 20200279588), hereinafter as Lym.
Regarding claim 1, Kim teaches a device comprising: 
a section signal generation circuit (Fig 1, circuit 3) configured to generate a first section signal including bits activated (Fig 2 and Fig 9, CTEMP<1>) during an operation section of each of internal operations, and generate a second section signal including bits activated (Fig 2 and Fig 9, CTEMP<2>) during an operation section of each of internal operations and 
a command generation circuit (Fig 1, circuit 4) configured to generate a first command (Fig 1, TOUT<1>) for performing the internal operations included in the first operation from an oscillating signal (Fig. 10, OSC), based on the first section signal, and generate a second command (Fig 1, TOUT<2>) for performing the internal operations included in the second mode operation from the oscillating signal, based on the second section signal.
But not expressly operation mode by control signal,
Lym teaches to use a control code change an operation mode of a memory device ([0154]).
Since Lym and Kim are both from the same field of semiconductor memory device, the purpose disclosed by Lym would have been recognized in the pertinent art of Kim. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use temperature info/code as in Lym into the device of Kim for the purpose of controlling operation mode of a memory device. 
Regarding claim 2, Kim teaches the section signal generation circuit receives a first section control signal generated from a latch code in the first mode operation, and receives a second section control signal generated from the latch code in the second mode operation (Fig 7, LC1/2).
Regarding claim 3, Kim teaches the section signal generation circuit includes: a first section signal generator configured to generate the first section signal, based on the first section control signal; and a second section signal generator configured to generate the second section signal, based on the second section control signal (Fig 9, LC1-4 as section control signals).
Regarding claim 9, Kim teaches the mode command generation circuit includes a first mode command generator configured to output the oscillating signal as the first mode command during a section in which the first section signal is activated (Fig 1, TOUT 1).
Regarding claim 11, Kim teaches the mode command generation circuit further includes a second mode command generator configured to output the oscillating signal as the second mode command during a section in which the second section signal is activated (Fig 1, TOUT 2).
Regarding claim 14, Kim teaches a mode signal generation circuit configured to generate the first mode signal which is activated when the first mode operation is performed, and generate the second mode signal which is activated when the second mode operation is performed (Fig 1, TOUT 1, 2).
Regarding claim 15, Kim teaches a device comprising: 
a section signal generation circuit (Fig 1, circuit 3) configured to generate a section signal including bits activated (Fig 2, and Fig 9, CTEMP) during an operation section of each of internal operations included in an operation; and 
a command generation circuit (Fig 1, circuit 5) configured to generate a command for performing the internal operations included in the mode operation from an oscillating signal (Fig 10, OSC), based on the section signal;
Lym teaches to use a control code change an operation mode of a memory device ([0154]).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 16, Kim teaches the section signal generation circuit receives a section control signal generated from a latch code in the mode operation (Fig 7, LC).
Regarding claim 20, Kim teaches the mode command generation circuit outputs the oscillating signal as the mode command during a section in which the section signal is activated (Fig 1, TOUT 1).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827